Exhibit 10.84
FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          This FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “First Amendment”) is made as of October 26, 2009 , by and between Avatar
Holdings Inc., a Delaware corporation (the “Company”), and Patricia Kimball
Fletcher (the “Employee”).
WITNESSETH
          WHEREAS, the Employee is currently employed by the Company pursuant to
that certain Amended and Restated Employment Agreement dated as of December 22,
2008 (the “Agreement”);
          WHEREAS, the Company and Employee desire to extend the term of the
Agreement to December 31, 2010.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
          1. Employment and Term. Section 1 of the Agreement is deleted in its
entirety and replaced with the following:
The Company hereby employs the Employee, and the Employee hereby accepts
employment by the Company, in the capacity and upon the terms and conditions set
forth herein. The term of employment under this Agreement shall be for the
period commencing January 1, 2007 and ending on December 31, 2010, unless
earlier terminated as herein provided (the “Term of Employment”).
Notwithstanding the foregoing, Employee shall have the right to terminate the
Agreement for any reason by giving at least ninety (90) days advance notice to
the Company at any time after June 30, 2010 and in such case, the Term of
Employment shall end ninety (90) days after the Employee gives such notice.
          2. Compensation and Benefits. Section 3 (a) of the Agreement is
deleted in its entirety and replaced with the following:
Base Salary. The Company shall pay the Employee a base salary (“Base Salary”) at
an annual rate of $700,000 from January 1, 2007 through December 31, 2010. On an
annual basis or at such other times as the Company may determine, the Employee’s
Base Salary shall be reviewed, and in the sole discretion of the Compensation
Committee of the Company, the Company may increase (but not decrease) the
Employee’s Base Salary.

1



--------------------------------------------------------------------------------



 



          3. Termination of Employment. Section 5(a)(i) is deleted entirely and
replaced with the following:
          (i) on December 31, 2010 (absent the parties having entered into a
written agreement for the renewal or extension of this Agreement);
          4. Termination Without Cause or Resignation For Good Reason. Section
6(d) is deleted in its entirety and replaced with the following:
     (d) Termination Without Cause or Resignation For Good Reason.
          (i) If, prior to July 1, 2010, the Employee’s employment hereunder is
either terminated by the Company Without Cause pursuant to Section 5(a)(v), or
due to the Employee’s resignation for Good Reason pursuant to Section 5(a)(vi),
then:
               (1) The Company shall continue to pay the Employee her full Base
Salary in accordance with normal payroll practices and without interest through
September 30, 2010 at the rate in effect at the time notice of the termination
of the Employee’s employment is given in accordance with Section 5(a)(v) or
Section 5(a)(vi) hereof, as the case may be, with each payment due during such
period hereby designated a “separate payment” for purposes of Section 409A; and
               (2) The Employee shall be entitled to participate in all employee
benefit plans and programs to the extent applicable to other senior executives
of the Company (provided that the Employee’s continued participation is
permissible under the general terms and provisions of such plans and programs)
through September 30, 2010. In the event that the Employee’s participation in
any such plan or program is not permitted, the Employee shall be entitled to
receive an amount equal to the annual contributions, payments, credits or
allocations made by the Company to the Employee’s account or on the Employee’s
behalf under such plans and programs.
          (ii) If, on or after July 1, 2010, the Employee’s employment hereunder
is either terminated by the Company Without Cause pursuant to Section 5(a)(v),
or due to the Employee’s resignation for Good Reason pursuant to
Section 5(a)(vi), then:
               (1) The Company shall continue to pay the Employee her full Base
Salary in accordance with normal payroll practices through the date which is the
earlier of (i) 90 days after the date of termination or (ii) December 31, 2010,
at the rate in effect at the time notice of the termination of the Employee’s
employment is given in accordance with Section 5(a)(v), with each payment due
during such period hereby designated a “separate payment” for purposes of
Section 409A and no payment shall be made after the Termination Date; and
               (2) The Employee shall be entitled to participate in all employee
benefit plans and programs to the extent applicable to other senior executives
of the Company (provided that the Employee’s continued participation is
permissible under the general terms and provisions of such plans and programs)
through the date which is the earlier of (i) 90 days after the date of
termination or (ii) December 31, 2010.

 



--------------------------------------------------------------------------------



 



In the event that the Employee’s participation in any such plan or program is
not permitted, the Employee shall be entitled to receive an amount equal to the
annual contributions, payments, credits or allocations made by the Company to
the Employee’s account or on the Employee’s behalf under such plans and
programs.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

            AVATAR HOLDINGS INC.
      By:   /s/ Gerald D. Kelfer         Name:   Gerald D. Kelfer       
Title:   Chief Executive Officer                 /s/ Patricia Kimball Fletcher  
      Patricia Kimball Fletcher             

 